UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2008 q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer qAccelerated Filer q Non-Accelerated Filer q(Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo þ As of October 6, 2008 the registrant had outstanding 12,405,559 shares of Class A common stock and 14,973,148 shares of Class B common stock. Schiff Nutrition International, Inc. Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS CONDENSED CONSOLIDATED STATEMENTS OF INCOME CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND OTHER MATTERS 2. AVAILABLE-FOR-SALE SECURITIES 3. RECEIVABLES, NET 4. INVENTORIES 5. GOODWILL AND INTANGIBLE ASSETS, NET 6. ACCRUED EXPENSES 7. CAPITAL STRUCTURE 8. EARNINGS PER SHARE 9. CONCENTRATION OF CREDIT RISK AND SIGNIFICANT CUSTOMERS AND PRODUCTS 10. COMMITMENTS AND CONTINGENCIES 11. RECENTLY ISSUED ACCOUNTING STANDARDS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - General - Results of Operations (unaudited) - Liquidity and Capital Resources - Critical Accounting Policies and Estimates - Impact of Inflation - Seasonality ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4T. CONTROLS AND PROCEDURES PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS SIGNATURES Exhibit 31.1 Certification of CEO pursuant to Section 302 of the Sarbanes-Oxley Act Exhibit 31.2 Certification of CFO pursuant to Section 302 of the Sarbanes-Oxley Act Exhibit 32.1 CEO and CFO Certifications pursuant to Section 906 of the Sarbanes-Oxley Act PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) August 31, 2008 May 31, 2008 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 44,400 $ 45,979 Available-for-sale securities 1,000 3,298 Receivables, net 24,478 22,536 Inventories 32,013 29,233 Prepaid expenses and other 1,277 1,948 Deferred taxes, net 2,564 1,761 Total current assets 105,732 104,755 Property and equipment, net 13,025 13,567 Other assets: Goodwill 4,346 4,346 Available-for-sale securities 1,265 1,265 Deposits and other assets 8 12 Deferred taxes, net 503 541 Total other assets 6,122 6,164 Total assets $ 124,879 $ 124,486 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 10,911 $ 11,075 Accrued expenses 9,745 11,153 Dividends payable 45 1,046 Income taxes payable 671 — Total current liabilities 21,372 23,274 Long-term liabilities: Dividends payable 1,193 1,201 Other 535 524 Total long-term liabilities 1,728 1,725 Commitments and contingencies (Note 10) Stockholders' equity: Preferred stock, par value $.01 per share; shares authorized-10,000,000; no shares issued and outstanding — — Class A common stock, par value $.01 per share; shares authorized-50,000,000; shares issued and outstanding-12,296,270 and 11,782,390 123 118 Class B common stock, par value $.01 per share; shares authorized-25,000,000; shares issued and outstanding-14,973,148 150 150 Additional paid-in capital 88,430 89,393 Retained earnings 13,076 9,826 Total stockholders' equity 101,779 99,487 Total liabilities and stockholders' equity $ 124,879 $ 124,486 See notes to condensed consolidated financial statements. 2 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data) (unaudited) Three Months Ended August 31, 2008 2007 Net sales $ 47,790 $ 40,727 Cost of goods sold 29,912 24,306 Gross profit 17,878 16,421 Operating expenses: Selling and marketing 8,133 6,756 General and administrative 3,737 6,787 Research and development 988 1,026 Total operating expenses 12,858 14,569 Income from operations 5,020 1,852 Other income (expense): Interest income 307 821 Interest expense (26 ) (27 ) Other, net (2 ) 4 Total other income, net 279 798 Income before income taxes 5,299 2,650 Income tax expense 2,050 1,002 Net income $ 3,249 $ 1,648 Weighted average shares outstanding: Basic 27,210,303 26,622,423 Diluted 28,627,446 27,426,939 Net income per share: Basic $ 0.12 $ 0.06 Diluted $ 0.11 $ 0.06 Comprehensive income $ 3,249 $ 1,648 See notes to condensed consolidated financial statements. 3 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, except share data) (unaudited) Three Months Ended August 31, 2008 2007 Cash flows from operating activities: Net income $ 3,249 $ 1,648 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Deferred taxes (765 ) (264 ) Depreciation and amortization 805 886 Amortization of financing fees 4 4 Stock-based compensation 106 3,937 Excess tax benefit from equity instruments (161 ) (262 ) Other 3 2 Changes in operating assets and liabilities: Receivables (1,942 ) (300 ) Inventories (2,780 ) (1,777 ) Prepaid expenses and other 671 808 Deposits and other assets — 31 Accounts payable (183 ) 67 Other current liabilities (576 ) (1,850 ) Other long-term liabilities 11 10 Net cash provided by (used in) operating activities (1,558 ) 2,940 Cash flows from investing activities: Purchase of property and equipment (245 ) (1,664 ) Purchase of available-for-sale securities (500 ) (6,040 ) Proceeds from sale of available-for-sale securities 2,800 27,852 Net cash provided by investing activities 2,055 20,148 Cash flows from financing activities: Proceeds from stock options exercised — 34 Purchase and retirement of common stock (1,226 ) (120 ) Excess tax benefit from equity instruments 161 262 Dividends paid (1,009 ) (42,618 ) Net cash used in financing activities (2,074 ) (42,442 ) Effect of exchange rate changes on cash (2 ) — Decrease in cash and cash equivalents (1,579 ) (19,354 ) Cash and cash equivalents, beginning of period 45,979 34,463 Cash and cash equivalents, end of period $ 44,400 $ 15,109 See notes to condensed consolidated financial statements. 4 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share data) 1.BASIS OF PRESENTATION AND OTHER MATTERS The accompanying unaudited interim condensed consolidated financial statements (“interim financial statements”) of
